Citation Nr: 0830874	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  07-31 321 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel








INTRODUCTION

The veteran served on active duty from March 1972 to May 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2007 by the 
Department of Veteran Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).


FINDING OF FACT

Tinnitus was not present during, or within a year after 
service, and the currently claimed tinnitus did not develop 
as a result of any incident during service, including 
exposure to noise and/or medications.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service and may 
not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibility in obtaining 
evidence, and assistance in developing evidence, pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice 
requirements were accomplished in a March 2007 letter.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service treatment records and his Social Security 
Administration disability file have been obtained, and the 
veteran has withdrawn his request for a hearing on his claim.  
Though the veteran has not been provided a VA medical 
examination, the Board finds an examination is not required.  
While the veteran's May 2007 statement maintains there has 
been a continuity of symptoms since service, there is no 
credible evidence of tinnitus during service, and a record 
from 1981 indicating its onset in that year.  Essentially, 
the VA's duty to provide an examination has not been 
triggered.  See 38 C.F.R. § 3.159(a).  Consequently, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claim, and no further assistance to the veteran with respect 
to the development of evidence is required.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such as an 
organic disease of the nervous system, is manifest to a 
compensable degree within one year after separation from 
service then the disorder may be presumed to have been 
incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service treatment records do not contain any 
references to tinnitus and the report of a March 1972 medical 
examination, conducted for the purpose of entrance into 
service, shows that the veteran's ears and ear drums were 
normal.  A hospital summary for the period from April 26, 
1972 to May 4, 1972 is negative for reference to tinnitus.  
Further, a May 1972 Medical Board Report cover sheet is 
likewise negative for reference to tinnitus.  

The first evidence of tinnitus did not appear until many 
years after his separation from service.  A Personal History 
Record from the veteran's then employer, dated in June 1981, 
shows the veteran reported having tinnitus beginning in 1981.  
At this time, the veteran indicated he only had tinnitus in 
his left ear.

A January 2007 VA treatment note indicates the veteran 
reported for an audiological examination.  At this time the 
veteran reported bilateral tinnitus, which he felt was 
brought on by medication he was given in service for 
treatment of pneumonia.  The examiner also noted that the 
veteran had worked in a paper mill for over 20 years and had 
been exposed to noise in this setting.  Though the veteran 
states his tinnitus is the result of medication administered 
during service, the veteran's own account of the etiology of 
his disability recorded in his medical record is not 
sufficient to support the claim.  In LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995), the Court held that:

Evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional 
medical comment by the examiner, does not 
constitute "competent medical evidence"...[and] a 
bare transcription of a lay history is not 
transformed into "competent medical evidence" 
merely because the transcriber happens to be a 
medical professional.

In analyzing the foregoing evidence, the Board has considered 
the veteran's statements, as to his belief that his tinnitus 
is related to service; however, the veteran, as a lay person, 
is not competent to offer a medical diagnosis or to assert 
medical causation of his disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  For the sake of analyzing the 
claim, the Board accepts the veteran's testimony that he 
currently experiences tinnitus; however, to the extent that 
the veteran's testimony may be interpreted as indicating that 
he had continuity of symptomatology of tinnitus since 
service; the Board concludes that the testimony has less 
probative value than the other evidence of record which shows 
that there was no tinnitus for many years.  In this regard, 
the Board notes that the veteran's statements contradict his 
June 1981 Personal History Record, which indicate he only 
experienced tinnitus beginning in 1981.  More to the point, 
any claim of having tinnitus on an ongoing basis is further 
contradicted by the complete lack of any medical evidence for 
many years after service.  Indeed, there is no indication 
that this disability was diagnosed or treated for many years 
following his separation from service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint after service can be 
considered along with other factors in deciding a service 
connection claim).  The Board concludes that subsequent 
medical records not for benefits purposes, such as the June 
1981 Personal History Record, have significantly higher 
probative value than statements presented many years later in 
support of a claim for monetary benefits.  

Therefore, the Board finds that tinnitus was not present 
during, or within a year after, service and the currently 
claimed tinnitus did not develop as a result of any incident 
during service, to include exposure to noise, or medication.  
Accordingly, the Board concludes that tinnitus was not 
incurred in or aggravated by service, and may not be 
presumed.  


ORDER

Service connection for tinnitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


